Citation Nr: 1501233	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  11-31 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a neurological disability of the bilateral lower extremities, as secondary to service-connected disability.

2.  Entitlement to service connection for a urinary disability, as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, W.R.



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to February 1961, and from January to March 1991. 

In an April 2010 rating decision of the RO in Louisville, Kentucky, the RO increased the Veteran's rating for his service-connected lumbar degenerative disc disease from 10 percent to 20 percent, effective February 2010.  The Veteran appealed the issue of entitlement to an increased rating, and in January 2014, the Board granted the claim, to the extent that it assigned a 40 percent rating.  

In its January 2014 decision, the Board also remanded a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for additional development. 

In the introduction to its January 2014 decision, the Board stated that the issues of service connection for a bilateral leg disability, and a urinary disability, both as secondary to the Veteran's service-connected low back disability, appeared to have been raised by the record, but that they had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board stated that it therefore did not have jurisdiction over them, and referred them to the AOJ for appropriate action.  

The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2014, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's January 2014 decision, to the extent that it referred the issues of service connection for a bilateral leg disability, and a urinary disability, to the RO for appropriate action.  That same month, the Court issued an Order vacating the January 2014 Board decision, to the extent that to the extent that it referred the issues of service connection for a bilateral leg disability, and a urinary disability, to the RO for appropriate action.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the January 2014 decision, the Board increased the evaluation of the back disability from 20% to 40% and referred the issue of a total rating (TDIU) to the RO for development.  The Board stated that the issues of service connection for a bilateral leg disability and a urinary disability, both as secondary to the Veteran's service-connected low back disability, appeared to have been raised by the record, but that they had not been adjudicated by the AOJ.  The Board stated that it therefore did not have jurisdiction over them, and referred them to the AOJ for appropriate action. 

To be clear, the Board in 2014 ordered that these service connection claims must be addressed prior to the adjudication of the TDIU claim.  See page 11 of the Board 2014 decision.  

A review of the Joint Motion shows that it states that both of these service connection claims are "part and parcel" to the claim for an increased rating for the Veteran's service-connected back disability, that the Board has jurisdiction over them, and that the correct disposition of these claims was therefore to remand them "for any development needed and adjudication."  Citing Young v. Shinseki, 25 Vet. App. 201, 203 (2012); Godfrey v. Brown, 7 Vet. App. 398, 409-410 (1995); General Rating Formula for Diseases and Injuries to the Spine, Note 1.

In this regard, the "development needed" was clearly stated by the Board in 2014, when it referred these issues to the RO for development and adjudication. 

While the Board has cautiously reviewed Note 1 of the Rating Formula for Diseases and Injuries to the Spine, this criteria does not provide a foundation to grant service connection for a bilateral leg disability and a urinary disability, it simply indicates what the VA does habitually in all cases: insures that if one problem has caused another problem, the Veteran receives VA compensation for the other (secondary) disability separately under an appropriate diagnostic code.

Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  In many cases, the undersigned has gone beyond this, ordering the RO to address secondary service connection claims associated with other medical conditions caused by the back (depression, etc.) but this does not give the Board de facto jurisdiction over new service connection claims raised by the record that may, or may not, be associated with the back. 

In this regard, the Board routinely evaluates service connected problems under multiple diagnostic codes to insure the Veteran has received the maximum benefit possible.  Nevertheless, the fact that one service connected disability (in this case, the back) has caused other problems (in this case, possibly a bilateral leg disability and a urinary disability) does not give the Board jurisdiction of that claim.  The logic of the parities of the joint motion appears to suggest that any problem caused by the back (the language they cite in Note 1 is clear: "including, but not limited to, bowel or bladder impairment") would be before the Board.

The logic of the JMR would also appear to suggest that the Board could grant service connection for a urinary disability in any increased rating for the back, award compensation for this disability under a diagnostic code, choosing both the effective date of the award and the level of compensation for the disability without the RO even being aware that the issue had been even raised, giving the Veteran no recourse if they disagreed with the decision other than appeal of the decision of the Board of Veterans Appeals to the Veteran's Court on an issue that had never been appealed. 

The basis, or rational, for the JMR, is unclear in light of the actions of the Board in 2014.  While the Board has carefully considered the JMR, the Board cannot address two service connection claims in the context of an increase rating for a back disability in the first instance without initial review by the RO, a review and adjudication by the RO which has been thwarted by the fact that the claims file was with the Court, not the RO, for nearly a year.  

In this regard, it is burdensome to note that if the Board did, in fact, address service connection for a bilateral leg disability and a urinary disability in the first instance (denying either claim), this would clearly have been grounds for yet another JMR under VA law.  The perpetual remanding of cases does not serve the interests of either the Veteran or VA, particularly in this case where the Board clearly ordered the RO (in bold type) to address these issues and to undertake action on the total rating claim with "expeditious treatment" (page 12 of the 2014 decision).  We have only delayed the adjudication of the Veteran's case (and, possibly the granting of additional VA compensation to this Veteran).

The Joint Motion indicates that the issues that were adjudicated by the Board in its January 2014 decision, and remanded to the RO, i.e., the assignment of a 40 percent rating for the Veteran's service-connected back disability, and entitlement to a TDIU, were not being contested, the only issues that the Board had jurisdiction of in 2014.

This process has only delayed the adjudication of the Veteran's case as the RO was required to address these issues in the first instance, in any event.  Beyond this, it appears that as the RO did not have the claims file it could not address the total rating issue or the service connection claims that have been the substance of this joint motion.

The Board apologies to the Veteran for the further delay in the adjudication of this case. 

Accordingly, the case is REMANDED for the following action:

After completing any and all required development asked for in the Board's 2014 decision, adjudicate the issues of entitlement to service connection for neurological disability of the bilateral lower extremities, and a urinary disability, both as secondary to service-connected back disability, issue a supplemental statement of the case on these issues (if needed), and return the case to the Board (if needed). 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must, again, be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




